Citation Nr: 1728622	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-41 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960.  He died in October 2001.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant filed a VA Form 9 in August 2010, and requested a personal hearing before a Veterans Law Judge at the RO.  The appellant was scheduled for such a hearing in April 2017.  She failed to report at the scheduled time, however, and to date has not provided an explanation for her absence.  Thus, her hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  


FINDINGS OF FACT

1.  The Veteran died and was buried in October 2001.

2.  The appellant's application for burial benefits was received in March 2009.


CONCLUSION OF LAW

The criteria for payment of nonservice connected-burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159. 

In the present claim, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law, and no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Thus, because the law and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant is seeking entitlement to burial benefits.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of a deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1700.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1700(a)(1), 3.1704.  Here, there is no claim, or any other indication, that the Veteran's death was related to service.  At the time of his death, the Veteran had no service-connected disabilities.  

If a veteran's death is not service-connected, a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  As with the former regulatory scheme, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2014).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1707.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1703(a). 

As the current informal claim for burial benefits was filed in March 2009, more than two years after the Veteran's death and the incurrence of burial expenses, and the evidence reflects there is not a claim for service-connected burial allowance, the Veteran was not hospitalized by the VA at the time of his death, and is not buried in a national cemetery, the claim is not timely.  In November 2008, VA received from the appellant a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) Benefits by a Surviving Spouse or Child.  Even were the claim for DIC benefits presumed to include the burial benefits at issue, this prior claim was still received beyond the time limit and is therefore not timely.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The Board has considered the appellant's assertion that she had no prior knowledge of possible entitlement to the claimed benefit, and finds her assertion truthful.  Nevertheless, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The Board has no authority to waive the statutory time limit due to the appellant's lack of knowledge of the benefit in question.  The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit. Sabonis v. Brown, 6 Vet. App. 426


ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


